UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21357 Franklin Templeton Limited Duration Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: _ 3/31 Date of reporting period: 9/30/13 Item 1. Reports to Stockholders. Semiannual Report Franklin Templeton Limited Duration Income Trust Your Fund’s Goals and Main Investments: Franklin Templeton Limited Duration Income Trust seeks to provide high, current income, with a secondary objective of capital appreciation to the extent it is possible and consistent with the Fund’s primary objective, through a portfolio consisting primarily of high yield corporate bonds, floating rate corporate loans and mortgage- and other asset-backed securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Dear Shareholder: This semiannual report for Franklin Templeton Limited Duration Income Trust covers the period ended September 30, 2013. Performance Overview For the six months under review, Franklin Templeton Limited Duration Income Trust had cumulative total returns of +1.41% based on net asset value and -9.31% based on market price. Net asset value decreased from $14.30 per share on March 31, 2013, to $14.06 at period-end, and the market price decreased from $14.82 to $13.00 over the same period. You can find the Fund’s long-term performance data in the Performance Summary on page 8. Economic and Market Overview The U.S. economy, as measured by gross domestic product, grew during the six-month period ended September 30, 2013. The pace of economic growth The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 14. Semiannual Report | 1 accelerated in the second quarter of 2013, reflecting a surge in exports as well as strong consumer and real estate spending levels. These gains were partially offset by continued federal budget cuts. Accelerating home sales accompanied record-low mortgage rates, low inventories and a nearly eight-year low in U.S. foreclosures. Manufacturing, a mainstay of economic productivity, expanded during the period, and the unemployment rate fell to 7.2% in September 2013 from 7.8% a year earlier. 1 The Federal Reserve Board (Fed) continued to put downward pressure on long-term interest rates with its monthly quantitative easing purchases of $85 billion in mortgage-backed securities and long-term Treasuries. In May, Fed Chairman Ben Bernanke said the Fed could gradually wind down its monthly purchases, assuming continued U.S. economic improvement. The prospect of reduced Fed purchases sparked market declines. A September announcement, however, reassured investors that the Fed would maintain its current pace of purchases. Investors remained concerned during the period about the state of the U.S. budget, particularly about how the expired payroll tax cut, far-reaching federal spending cuts and future federal debt ceiling negotiations could affect the economic recovery. At period-end, partisan disagreement about a new health care law led Congress to miss a budgetary deadline authorizing routine federal funding. The federal government partially shut down, suspending non-essential U.S. government services beginning on October 1. Critical functions, however, including the nations military, air traffic control and social security operations, continued their activities. Analysts noted the shutdown would not significantly impact the economy unless it persisted for an extended period, but the political impasse added to concerns about congressional ability to successfully navigate federal debt ceiling negotiations in October. Investor concerns about the shutdown pushed the 10-year U.S. Treasury note yield to 2.64% at fiscal year-end from 1.87% on March 31, 2013. During much of the six-month period, investors sought higher bond yields and were willing to assume some additional risk. Below-investment-grade corporate bonds, as measured by the Credit Suisse (CS) High Yield Index, outperformed investment-grade fixed income markets, as measured by the Barclays U.S. Aggregate Index. Investment Strategy We invest in a diversified mix of fixed income securities, primarily high yield corporate bonds, senior secured floating rate corporate loans, and mortgage-and other asset-backed securities. Our top-down analysis of macroeconomic 1. Source: Bureau of Labor Statistics. 2 | Semiannual Report trends combined with a bottom-up fundamental analysis of market sectors, industries and issuers drives our investment process. We seek to maintain a limited duration, or interest rate sensitivity, to moderate the impact that fluctuating interest rates might have on the Funds fixed income portfolio. Within the corporate bond and corporate loan sectors, we seek securities trading at reasonable valuations from issuers with characteristics such as strong market positions, stable cash flows, reasonable capital structures, supportive asset values, strong sponsorship and improving credit fundamentals. In the mortgage- and other asset-backed securities sector, we look to capture an attractive income stream and total return through our analysis of security prepayment assumptions, potential pricing inefficiencies and underlying collateral characteristics. Dividend Distributions* 4/1/139/30/13 Dividend per Month Common Share (cents) April May June July August September Total *All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Managers Discussion Heightened interest rate volatility and an overall increase in long-term interest rates largely affected the Funds performance during the six-month review period. The 10-year Treasurys rapid yield increase in early May followed comments from Fed Chairman Ben Bernanke regarding the timing of an eventual tapering of government stimulus measures. The 10-year Treasury note yield rose from a low of 1.66% in early May to 2.98% in early September, before Fed comments that any stimulus tapering would be data driven and not represent a substantial change to existing Fed policy. Although this statement seemed to mollify the market, and the 10-year Treasury yield ended the period at 2.64%, well below the peak, fixed income markets had already felt the impact. The stock market was volatile but generally positive during the period, as the potential for reduced stimulus reflected expectations of continued economic growth. For example, the Standard & Poors ® 500 Index returned +8.31% for the six-month period. 2 However, interest rate increases directly affected the fixed income markets, with the greatest impact on more interest rate-sensitive bonds. In the volatile interest rate environment, leveraged loans returned +1.83%, followed by +0.98% for high yield corporate bonds and -0.96% for mortgage-backed securities (MBS), as measured by the CS Leveraged Loan (LLI), CS High Yield and Barclays U.S. MBS Indexes, respectively. 2 During the period, we increased the Funds exposure to high yield corporate bonds and reduced exposure to leveraged loans and MBS. 2. Source: © 2013 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. Semiannual Report | 3 High Yield Corporate Bonds Although credit fundamentals remained favorable, high yield corporate bonds posted a below-coupon +0.98% return for the review period. 2 With defaults below their historical average and widely expected to remain low for at least the next year, the main drag on high yield corporate bond performance was the interest rate increase in May and June. The higher quality of the high yield corporate bond spectrum, bonds rated split BB or higher, had negative returns as these bonds tended to have lower coupons and often longer maturities that made them generally more interest rate sensitive. 3 Conversely, the lowest rated high yield corporate bonds, those with a CCC or distressed rating, provided the highest returns. Performance for these lower rated bonds was driven more by the underlying credit fundamentals than by interest rates. The high yield corporate bond indexs yield increased 50 basis points (100 basis points equal one percentage point) during the period as the average bond price fell notably. 4 With credit fundamentals still seen as favorable and investor demand for the asset class continuing, companies maintained an active new-issuance pace to refinance debt, extend maturities and fund acquisitions. Signs of increasing shareholder-friendly activity were also evident, including deals to fund dividend payments or share repurchases. We remained favorable toward high yield corporate bonds and ended the period with our heaviest weighting in the asset class. Floating Rate Corporate Loans For the six-month period, the corporate loan asset class returned +1.83%, as measured by the CS LLI. 2 Continued strong demand supported lower rated credits, which outperformed higher rated credits that had been issued at tighter spreads earlier in the period. As a result, the average discounted spread to maturity remained unchanged at LIBOR +429 basis points, despite a slight decline in loan prices during the period. 5 Loans held up reasonably well during the period despite a brief pullback in May and June as the high yield market sold off. This sell-off followed expectations that the Fed could begin to taper its bond buying program, and resulted in rising Treasury yields and fixed income market volatility. Loan demand softened during this period as high yield bond fund managers who had purchased loans earlier in the year sold loans to meet redemptions and to seek to take advantage of the buying opportunities created by falling bond prices. 3. Split BB means for credit rating agencies Standard & Poors and Moodys Investor Service, a BB or equivalent rating by one agency and a B rating by the other. 4. Source: Copyright © 2and/or its affiliates. All Rights Reserved. 5. Source: Standard & Poors Leveraged Commentary & Data. 4 | Semiannual Report During periods of increased volatility, demand remained steady in the corporate loan market as retail fund inflows continued, owing to the loans shorter duration and the steady pace of new issuance for collateralized loan obligations, although not as robust as in early 2013. Early in the period, refinancing and repricing transactions were heavy at a time when limited new issuance of corporate loans resulted in demand exceeding supply. The brief pullback in the loan market following the high yield sell-off led to what we viewed as better equilibrium in the loan market and temporarily slowed the pace of repricing transactions. However, new-issue supply picked up toward period-end as a few large merger and acquisition transactions led to weaker secondary prices and softer technical conditions. Overall, fundamentals remained supportive and loan default rates remained below the historical average, with the loan default rate at 2.4% at period-end. 4 Mortgage-Backed and Asset-Backed Securities High-quality agency MBS experienced heightened volatility during the period. Although MBS outperformed Treasuries, they did not keep pace with high yield corporate bond and corporate loan sector performance. Mortgage markets were highly influenced by expectations surrounding potential future policy moves by the Fed. The sector sold off early in the period as markets expected the Fed to begin tapering asset purchases. In a move that went against general expectations, the Fed refrained from tapering, noting fiscal uncertainty and an increase in interest rates, and mortgages rebounded in September. Although the Feds continued buying supported the sector, the potential tapering or termination of its program posed a risk to MBS yield spreads over Treasuries. As interest rates and mortgage rates climbed, actual prepayment levels declined and remained contained. During the period, we increased the Funds allocation to MBS coupons in the 3.0% to 4.5% range and reduced exposure to higher coupons in the 5.0% to 5.5% range. As our allocation shifted to lower coupons, our heaviest allocation was in coupons in the 3.0% to 4.5% range. Outside conventional MBS, the Fund remained allocated to higher quality securitized sectors with strong credit fundamentals and continued to invest in asset-backed securities and commercial-mortgage backed securities (CMBS). The Fund maintained strong exposure to CMBS, including securities lower in the capital structure, but during the period we increased allocation to higher quality, super-senior securities that we felt offered an attractive opportunity. Credit fundamentals showed signs of stabilization, yet we expect the commercial real estate landscape to remain challenged over the intermediate term. Semiannual Report | 5 Although these sectors had negative total returns and underperformed the high yield corporate bond and corporate loan sectors, they still performed better than Treasuries. Thank you for your continued participation in Franklin Templeton Limited Duration Income Trust. We look forward to serving your future investment needs. Sincerely, Portfolio Management Team Franklin Templeton Limited Duration Income Trust CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of September 30, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Semiannual Report Effective June 1, 2013, Madeline Lam assumed portfolio manager responsibilities for the Fund. Ms. Lam is a vice president and portfolio manager for Franklin Advisers Floating Rate Debt Group. She co-manages the floating rate investments of the Fund. She is a member of the Investment Committee and also specializes in the analysis of bank loans in the health care industry. Ms. Lam joined Franklin Templeton Investments in 1998. Prior to joining the firm, she worked for Paribas as a banking officer in their diversified industries group and an associate in their health care group. Ms. Lam was also an analyst in Chase Manhattan Banks (now JP Morgan Chase) global energy division. Effective June 1, 2013, Justin Ma assumed portfolio manager responsibilities for the Fund. Mr. Ma is an assistant portfolio manager for Franklin Advisers Floating Rate Debt Group. He co-manages the floating rate investments of the Fund and is also a member of the Investment Committee. Mr. Ma joined Franklin Templeton Investments in 2006 as a member of the Futures Program and joined the Floating Rate Debt Group as a portfolio analyst in 2008. Semiannual Report | 7 Performance Summary as of 9/30/13 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Total returns do not reflect any sales charges paid at inception or brokerage commissions paid on secondary market purchases. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gains distributions, if any, or any realized gains on the sale of Fund shares. Price and Distribution Information Symbol: FTF Change 9/30/13 3/31/13 Net Asset Value (NAV) -$ $ $ Market Price (NYSE MKT) -$ $ $ Distributions (4/1/139/30/13) Divide n d I n come $ Performance 1 6-Month 1-Year 5-Year 10-Year Cumulative Total Retur n 2 Based o n cha n ge i n NAV 3 + % + % + % + % Based o n cha n ge i n market price 4 -9.31 % -5.77 % + % + % Average A nn ual Total Retur n 2 Based o n cha n ge i n NAV 3 + % + % + % + % Based o n cha n ge i n market price 4 -9.31 % -5.77 % + % + % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . Endnotes All investments involve risks, including possible loss of principal. Interest rate movements and mortgage prepayments will affect the Funds share price and yield. Bond prices generally move in the opposite direction of interest rates. As the prices of bonds in a fund adjust to a rise in interest rates, the Funds share price may decline. Investments in lower rated bonds include higher risk of default and loss of principal. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. 1. Figures are for common shares. As of 9/30/13, the Fund had leverage in the amount of 32.02% of the Funds total portfolio. The Fund employs leverage through the issuance of Auction Preferred Shares and purchase of Mortgage Dollar Rolls. The use of financial leverage creates an oppor- tunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). The cost of leverage rises and falls with changes in short-term interest rates. Such increases/decreases in the cost of the Funds leverage may be offset by increased/decreased income from the Funds floating rate investments. 2. Total return calculations represent the cumulative and average annual changes in value of an investment over the periods indicated. Six-month return has not been annualized. 3. Assumes reinvestment of distributions at net asset value. 4. Assumes reinvestment of distributions based on the dividend reinvestment plan. 8 | Semiannual Report Annual Shareholders Meeting September 19, 2013 At an annual Meeting of Shareholders of the Fund held on September 19, 2013, shareholders approved the election of the following persons as Trustees of the Fund. The results of the voting are as follows: Shares % of % of Withheld or % of % of Trustees For Shares Voted Abstain Shares Voted Harris J. Ashton % Edith E. Holiday % John B. Wilson % Note: Sam Ginn, Gregory E. Johnson, Rupert H. Johnson, Jr., Frank W.T. LaHaye, J. Michael Luttig, Frank A, Olson and Larry D. Thompson are Trustees of the Fund who are currently serving and whose terms of office continued after the meeting. Semiannual Report | 9 Dividend Reinvestment Plan The Funds Dividend Reinvestment Plan (Plan) offers you a prompt and simple way to reinvest dividends and capital gain distributions (Distributions) in shares of the Fund. BNY Mellon Investment Servicing (US) Inc. (Agent), P.O. Box 43006, Providence, RI 02940-3006, will act as your Agent in administering the Plan. The Agent will open an account for you under the Plan in the same name as your outstanding shares are registered. The complete Terms and Conditions of the Dividend Reinvestment Plan are contained in the Funds Dividend Reinvestment Plan Brochure. Participants may contact the Agent at the address above to obtain a copy of the Brochure. You are automatically enrolled in the Plan unless you elect to receive Distributions in cash. If you own shares in your own name, you should notify the Agent, in writing, if you wish to receive Distributions in cash. If the Fund declares a Distribution, you, as a participant in the Plan, will automatically receive an equivalent amount of shares of the Fund purchased on your behalf by the Agent. If on the payment date for a Distribution, the net asset value per share is equal to or less than the market price per share plus estimated brokerage commissions, the Agent shall receive newly issued shares, including fractions, from the Fund for your account. The number of additional shares to be credited shall be determined by dividing the dollar amount of the Distribution by the greater of the net asset value per share on the payment date, or 95% of the then current market price per share. If the net asset value per share exceeds the market price plus estimated brokerage commissions on the payment date for a Distribution, the Agent (or a broker-dealer selected by the Agent) shall try, for a purchase period of 30 days, to apply the amount of such Distribution on your shares (less your pro rata share of brokerage commissions incurred) to purchase shares on the open market. The weighted average price (including brokerage commissions) of all shares it purchases shall be your allocated price per share. If, before the Agent has completed its purchases, the market price plus estimated brokerage commissions exceeds the net asset value of the shares as of the payment date, the purchase price the Agent paid may exceed the net asset value of the shares, resulting in the acquisition of fewer shares than if such Distribution had been paid in shares issued by the Fund. Participants should note that they will not be able to instruct the Agent to purchase shares at a specific time or at a specific price. The Agent may make open-market purchases on any securities exchange where shares are traded, in the over-the-counter market or in negotiated transactions, and may be on such terms as to price, delivery and otherwise as the Agent shall determine. 10 | Semiannual Report The market price of shares on a particular date shall be the last sales price on NYSE Amex, or, if there is no sale on the exchange on that date, then the mean between the closing bid and asked quotations on the exchange on such date. The net asset value per share on a particular date shall be the amount most recently calculated by or on behalf of the Fund as required by law. The Agent shall at all times act in good faith and agree to use its best efforts within reasonable limits to ensure the accuracy of all services performed under this agreement and to comply with applicable law, but assumes no responsibility and shall not be liable for loss or damage due to errors unless such error is caused by the Agents negligence, bad faith, or willful misconduct or that of its employees. Your uninvested funds held by the Agent will not bear interest. The Agent shall have no responsibility for the value of shares acquired. For the purpose of cash investments, the Agent may commingle your funds with those of other participants in the same Fund. There is no direct charge to participants for reinvesting Distributions, since the Agents fees are paid by the Fund. However, when shares are purchased in the open market, each participant will pay a pro rata portion of any brokerage commissions incurred. If you elect by notice to the Agent to have it sell part or all of your shares and remit the proceeds, the Agent will deduct brokerage commissions from the proceeds. The automatic reinvestment of Distributions does not relieve you of any taxes that may be payable on Distributions. In connection with the reinvestment of Distributions, shareholders generally will be treated as having received a Distribution equal to the cash Distribution that would have been paid. The Agent will forward to you any proxy solicitation material and will vote any shares so held for you first in accordance with the instructions set forth on proxies you return to the Fund, and then with respect to any proxies you do not return to the Fund in the same portion as the Agent votes proxies the participants return to the Fund. As long as you participate in the Plan, the Agent will hold the shares it has acquired for you in safekeeping, in its name or in the name of its nominee. This convenience provides added protection against loss, theft or inadvertent destruction of certificates. However, you may request that a certificate representing your Plan shares be issued to you. Upon your written request, the Agent will deliver to you, without charge, a certificate or certificates for the full shares. The Agent will send you a confirmation of each acquisition made for your account as soon as practicable, but not later than 60 days after the Semiannual Report | 11 acquisition date. Although from time to time you may have an undivided fractional interest in a share of the Fund, no certificates for a fractional share will be issued. Distributions on fractional shares will be credited to your account. If you terminate your account under the Plan, the Agent will adjust for any such undivided fractional interest in cash at the market value of shares at the time of termination. You may withdraw from the Plan at any time, without penalty, by notifying the Agent in writing at the address above or by telephone at (866) 340-2909. Such termination will be effective with respect to a Distribution if the Agent receives your notice prior to the Distribution record date. The Agent or the Fund may terminate the Plan upon notice to you in writing mailed at least 30 days prior to any record date for the payment of any Distribution. Upon any termination, the Agent will issue, without charge, stock certificates for all full shares you own and will convert any fractional shares you hold at the time of termination to cash at current market price and send you a check for the proceeds. The Fund or the Agent may amend the Plan. You will receive written notice at least 30 days before the effective date of any amendment. 12 | Semiannual Report Franklin Templeton Limited Duration Income Trust Financial Highlights Six Months Ended September 30, 2013 Year Ended March 31, (unaudited) Per common share operating performance (for a common share outstanding throughout the period) Net asset value, beginning of period $ 14.30 $ 13.82 $ 14.01 $ 13.48 $ 10.15 $ 12.85 Income from investment operations: Net investment income a 0.40 0.90 0.92 0.98 0.93 0.93 Net realized and unrealized gains (losses) (0.17 ) 0.62 (0.04 ) 0.65 3.40 (2.56 ) Dividends to preferred shareholders from net investment income (0.03 ) (0.05 ) (0.05 ) (0.05 ) (0.05 ) (0.14 ) Total from investment operations 0.20 1.47 0.83 1.58 4.28 (1.77 ) Less distributions to common shareholders from net investment income (0.44 ) (0.99 ) (1.02 ) (1.05 ) (0.95 ) (0.93 ) Net asset value, end of period $ 14.06 $ 14.30 $ 13.82 $ 14.01 $ 13.48 $ 10.15 Market value, end of period b $ 13.00 $ 14.82 $ 14.01 $ 13.14 $ 13.40 $ 8.92 Total return (based on market value per share) c (9.31 )% 13.41 % 15.03 % 6.25 % 63.14 % (9.97 )% Ratios to average net assets applicable to common shares d,e Expenses 1.14 % f 1.13 % 1.15 % 1.14 % 1.15 % f 1.33 % f Net investment income 5.68 % 6.44 % 6.73 % 7.15 % 7.47 % 8.16 % Supplemental data Net assets applicable to common shares, end of period (000’s) $ 377,357 $ 383,632 $ 370,095 $ 375,016 $ 360,798 $ 271,679 Portfolio turnover rate 190.24 % 295.39 % 302.18 % 262.57 % 220.09 % 203.31 % Portfolio turnover rate excluding mortgage dollar rolls g 91.56 % 106.42 % 106.49 % 115.51 % 66.07 % 42.58 % Asset coverage per preferred share $ 77,347 $ 79,157 $ 77,796 $ 76,096 $ 78,092 $ 72,571 h Liquidation preference per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 a Based on average daily common shares outstanding. b Based on the last sale on the NYSE Amex. c Total return is not annualized for periods less than one year. d Based on income and expenses applicable to both common and preferred shares. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. g See Note 1(e) regarding mortgage dollar rolls. h Prior amount of $115,173 has been corrected to include the impact of mortgage dollar rolls. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 13 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) Country Shares Value Common Stocks and Other Equity Interests 0.1% Materials 0.1% a,b NewPage Corp., Litigatio n Trust, Co n ti n ge n t Distributio n U n ited States 1,500,000 $ — a NewPage Holdi n gs I n c. U n ited States 6,000 513,000 513,000 Transportation 0.0% † a CEVA Holdi n gs LLC U n ited Ki n gdom 112 95,319 Total Common Stocks and Other Equity Interests (Cost $1,513,315) 608,319 Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdi n gs LLC, cvt. pfd., A-1 U n ited Ki n gdom 6 5,700 a CEVA Holdi n gs LLC, cvt. pfd., A-2 U n ited Ki n gdom 243 206,337 Total Convertible Preferred Stocks (Cost $369,948) 212,037 Principal Amount* Corporate Bonds 51.3% Automobiles & Components 0.3% The Goodyear Tire & Rubber Co., se n ior n ote, 6.50%, 3/01/21 U n ited States 1,300,000 1,339,001 Banks 1.7% CIT Group I n c., 4.25%, 8/15/17 U n ited States 1,500,000 1,533,750 se n ior n ote, 5.00%, 5/15/17 U n ited States 1,200,000 1,267,500 c se n ior n ote, 144A, 6.625%, 4/01/18 U n ited States 500,000 552,500 c Provide n t Fu n d Associates LP/Fi n a n ce Corp., se n ior n ote, 144A, 6.75%, 6/15/21 U n ited States 400,000 404,000 Royal Ba n k of Scotla n d Group PLC, sub. n ote, 6.125%, 12/15/22 U n ited Ki n gdom 1,000,000 1,011,323 The Royal Ba n k of Scotla n d PLC, sub. n ote, 6.934%, 4/09/18 U n ited Ki n gdom 1,100,000 EUR 1,634,967 6,404,040 Capital Goods 0.9% c Abe n goa Fi n a n ce SAU, se n ior n ote, 144A, 8.875%, 11/01/17 Spai n 2,000,000 1,990,000 Meritor I n c., se n ior n ote, 10.625%, 3/15/18 U n ited States 1,200,000 1,302,000 3,292,000 Commercial & Professional Services 1.1% c ADS Waste Escrow Corp., se n ior n ote, 144A, 8.25%, 10/01/20 U n ited States 1,800,000 1,908,000 c Algeco Scotsma n Global Fi n a n ce PLC, secured n ote, 144A, 8.50%, 10/15/18 U n ited Ki n gdom 1,500,000 1,593,750 c,d Igloo Holdi n gs Corp., se n ior n ote, 144A, PIK, 8.25%, 12/15/17 U n ited States 200,000 206,500 c The Nielse n Co. (Luxembourg) Sarl, se n ior n ote, 144A, 5.50%, 10/01/21 U n ited States 500,000 501,563 4,209,813 14 | Semiannual Report Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Consumer Durables & Apparel 1.0% c SIWF Merger Sub Inc./Springs Industries Inc., senior secured note, 144A, 6.25%, 6/01/21 United States 300,000 $ 294,750 Standard Pacific Corp., senior note, 6.25%, 12/15/21 United States 800,000 801,000 c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 7.75%, 4/15/20 United States 722,000 792,395 5.25%, 4/15/21 United States 500,000 467,500 Visant Corp., senior note, 10.00%, 10/01/17 United States 1,500,000 1,402,500 3,758,145 Consumer Services 2.4% ClubCorp Club Operations Inc., senior note, 10.00%, 12/01/18 United States 1,400,000 1,557,500 Harrah’s Operating Co. Inc., senior secured note, 11.25%, 6/01/17 United States 2,500,000 2,543,750 c Landry’s Inc., senior note, 144A, 9.375%, 5/01/20 United States 900,000 954,000 MGM Resorts International, senior note, 8.625%, 2/01/19 United States 2,500,000 2,887,500 c,e Paris Las Vegas Holding LLC, senior secured note, first lien, 144A, 8.00%, 10/01/20 United States 500,000 500,000 c PNK Finance Corp., senior note, 144A, 6.375%, 8/01/21 United States 500,000 512,500 8,955,250 Diversified Financials 3.7% Ally Financial Inc., senior note, 6.25%, 12/01/17 United States 2,000,000 2,146,578 4.75%, 9/10/18 United States 1,000,000 996,825 f Bank of America Corp., pfd., sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 3,000,000 3,315,000 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 800,000 856,000 c General Motors Financial Co. Inc., senior note, 144A, 3.25%, 5/15/18 United States 500,000 487,500 f JPMorgan Chase & Co., junior sub. bond, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 1,500,000 1,413,750 c Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.625%, 3/15/20 United States 700,000 719,250 c Nuveen Investments Inc., senior note, 144A, 9.125%, 10/15/17 United States 1,500,000 1,481,250 SLM Corp., 5.50%, 1/15/19 United States 1,100,000 1,090,757 senior note, 8.45%, 6/15/18 United States 1,400,000 1,585,500 14,092,410 Energy 11.2% CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 2,000,000 2,143,750 Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 2,500,000 2,700,000 6.125%, 2/15/21 United States 1,000,000 1,042,500 c Clayton Williams Energy Inc., senior note, 144A, 7.75%, 4/01/19 United States 1,000,000 1,000,000 Semiannual Report | 15 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Energy (continued) CONSOL Energy Inc., senior note, 8.00%, 4/01/17 United States $ Crosstex Energy LP/Crosstex Energy Finance Corp., senior note, 8.875%, 2/15/18 United States c Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States Energy Transfer Equity LP, senior note, 7.50%, 10/15/20 United States EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States c Expro Finance Luxembourg, senior secured note, 144A, 8.50%, 12/15/16 United Kingdom Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States c 144A, 9.25%, 2/15/22 United States Kodiak Oil & Gas Corp., senior note, 8.125%, 12/01/19 United States c 144A, 5.50%, 1/15/21 United States c LBC Tank Terminal Holding Netherlands BV, senior bond, 144A, 6.875%, 5/15/23 Belgium Linn Energy LLC/Finance Corp., senior note, 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 8.875%, 4/01/18 United States 7.25%, 2/15/21 United States c Midstates Petroleum Co. Inc./LLC, senior note, 144A, 9.25%, 6/01/21 United States c Murray Energy Corp., senior secured note, 144A, 8.625%, 6/15/21 United States c Oasis Petroleum Inc., senior note, 144A, 6.875%, 3/15/22 United States Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States senior secured note, first lien, 7.50%, 11/01/19 United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Peabody Energy Corp., senior note, 6.00%, 11/15/18 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States Penn Virginia Resource Partners LP/Finance Corp. II, senior note, 8.375%, 6/01/20 United States c 144A, 6.50%, 5/15/21 United States QR Energy LP/QRE Finance, senior note, 9.25%, 8/01/20 United States Quicksilver Resources Inc., senior note, 9.125%, 8/15/19 United States c Sabine Pass Liquefaction LLC, secured note, 144A, 5.625%, 2/01/21 United States c Samson Investment Co., senior note, 144A, 9.75%, 2/15/20 United States c Sanchez Energy Corp., senior note, 144A, 7.75%, 6/15/21 United States W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States Food & Staples Retailing 0.3% Rite Aid Corp., senior secured note, 8.00%, 8/15/20 United States 16 | Semiannual Report Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco 1.5% Constellation Brands Inc., senior note, 3.75%, 5/01/21 United States 400,000 $ 370,500 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 2,000,000 2,085,000 c JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 1,900,000 2,011,625 c Post Holdings Inc., senior note, 144A, 7.375%, 2/15/22 United States 700,000 739,375 c Sun Merger Sub Inc., senior note, 144A, 5.25%, 8/01/18 United States 400,000 408,750 5,615,250 Health Care Equipment & Services 2.2% Alere Inc., senior note, 7.25%, 7/01/18 United States 1,300,000 1,410,500 c senior sub. note, 144A, 6.50%, 6/15/20 United States 200,000 199,250 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 1,100,000 1,159,125 senior note, 7.125%, 7/15/20 United States 400,000 404,500 senior secured note, 5.125%, 8/15/18 United States 900,000 918,000 HCA Inc., senior note, 7.50%, 2/15/22 United States 1,000,000 1,100,000 senior note, 5.875%, 5/01/23 United States 1,500,000 1,477,500 senior secured note, 5.875%, 3/15/22 United States 1,000,000 1,032,500 c Tenet Healthcare Corp., senior note, 144A, 6.00%, 10/01/20 United States 500,000 512,187 8,213,562 Materials 7.9% ArcelorMittal, senior note, 5.00%, 2/25/17 Luxembourg 3,000,000 3,135,000 c Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 700,000 743,750 c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 7.00%, 11/15/20 Luxembourg 300,000 289,125 c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 900,000 825,750 c BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 7.125%, 5/01/18 Australia 1,800,000 1,858,500 c Cemex SAB de CV, secured note, 144A, 5.875%, 3/25/19 Mexico 500,000 479,687 senior secured note, 144A, 9.00%, 1/11/18 Mexico 2,000,000 2,175,000 c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 1,000,000 970,000 Euramax International Inc., senior secured note, 9.50%, 4/01/16 United States 700,000 673,750 c FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 7.00%, 11/01/15 Australia 500,000 515,172 6.875%, 2/01/18 Australia 1,500,000 1,573,125 8.25%, 11/01/19 Australia 1,000,000 1,082,500 c Ineos Group Holdings SA, secured note, second lien, 144A, 7.875%, 2/15/16 Switzerland 471,560 EUR 645,596 senior note, 144A, 6.125%, 8/15/18 Switzerland 300,000 294,000 senior note, 144A, 6.50%, 8/15/18 Switzerland 600,000 EUR 797,288 c,g Inmet Mining Corp., senior note, 144A, 8.75%, 6/01/20 Canada 1,900,000 2,042,500 7.50%, 6/01/21 Canada 300,000 309,000 Semiannual Report | 17 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Materials (continued) c Kerling PLC, senior secured note, 144A, 10.625%, 2/01/17 United Kingdom 1,400,000 EUR $ 2,019,933 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 500,000 538,125 8.75%, 12/15/20 Canada 900,000 992,250 c Orion Engineered Carbons Bondco GmbH, senior secured note, first lien, 144A, 9.625%, 6/15/18 Germany 850,000 942,969 c,d Orion Engineered Carbons Finance & Co. SCA, senior note, 144A, PIK, 9.25%, 8/01/19 Germany 200,000 205,000 c Perstorp Holding AB, first lien, 144A, 8.75%, 5/15/17 Sweden 1,900,000 1,980,750 c Rain CII Carbon LLC/Corp., second lien, 144A, 8.25%, 1/15/21 United States 400,000 404,000 Reynolds Group Issuer Inc./LLC/SA, senior note, 8.50%, 5/15/18 United States 1,000,000 1,050,000 senior note, 9.00%, 4/15/19 United States 100,000 105,500 senior note, 8.25%, 2/15/21 United States 1,000,000 1,012,500 senior secured note, 7.125%, 4/15/19 United States 500,000 533,750 c Sealed Air Corp., senior note, 144A, 8.125%, 9/15/19 United States 1,000,000 1,120,000 6.50%, 12/01/20 United States 200,000 210,500 c U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States 400,000 420,000 29,945,020 Media 4.5% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 1,000,000 1,152,500 Clear Channel Communications Inc., senior note, 9.00%, 3/01/21 United States 2,500,000 2,431,250 senior secured note, first lien, 9.00%, 12/15/19 United States 500,000 492,500 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 700,000 719,250 senior sub. note, 7.625%, 3/15/20 United States 800,000 830,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 1,500,000 1,612,500 DISH DBS Corp., senior note, 7.125%, 2/01/16 United States 2,000,000 2,202,500 5.875%, 7/15/22 United States 500,000 495,000 c Gannett Co. Inc., senior note, 144A, 5.125%, e 10/15/19 United States 1,200,000 1,194,000 7/15/20 United States 500,000 492,500 Media General Inc., senior secured note, 11.75%, 2/15/17 United States 600,000 657,000 d Radio One Inc., senior sub. note, PIK, 12.50%, 5/24/16 United States 1,117,676 1,140,030 c Univision Communications Inc., senior secured bond, 144A, 6.75%, 9/15/22 United States 500,000 530,000 senior secured note, 144A, 6.875%, 5/15/19 United States 500,000 537,500 senior secured note, 144A, 5.125%, 5/15/23 United States 1,000,000 962,500 c UPCB Finance II Ltd., senior secured note, 144A, 6.375%, 7/01/20 Netherlands 1,100,000 EUR 1,569,189 17,018,219 18 | Semiannual Report Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Pharmaceuticals, Biotechnology & Life Sciences 1.7% c i n Ve n tiv Health I n c., se n ior n ote, 144A, 9.00%, 1/15/18 U n ited States 400,000 $ 404,000 10.00%, 8/15/18 U n ited States 700,000 568,750 c,d Jaguar Holdi n g Co. I, se n ior n ote, 144A, PIK, 9.375%, 10/15/17 U n ited States 700,000 743,750 c Jaguar Holdi n g Co. II/Merger Sub I n c., se n ior n ote, 144A, 9.50%, 12/01/19 U n ited States 500,000 564,375 c Par Pharmaceutical Cos. I n c., se n ior n ote, 144A, 7.375%, 10/15/20 U n ited States 1,900,000 1,973,625 c VPI Escrow Corp., se n ior n ote, 144A, 6.375%, 10/15/20 U n ited States 1,500,000 1,567,500 c VPII Escrow Corp., se n ior n ote, 144A, 6.75%, 8/15/18 U n ited States 700,000 752,500 6,574,500 Retailing 0.4% c New Look Bo n dco I PLC, 144A, 8.75%, 5/14/18 U n ited Ki n gdom 900,000 GBP 1,482,409 Semiconductors & Semiconductor Equipment 0.7% Freescale Semico n ductor I n c., se n ior n ote, 8.05%, 2/01/20 U n ited States 800,000 846,000 se n ior n ote, 10.75%, 8/01/20 U n ited States 676,000 755,430 c se n ior secured n ote, 144A, 9.25%, 4/15/18 U n ited States 1,000,000 1,087,500 2,688,930 Software & Services 2.4% c BMC Software Fi n a n ce I n c., se n ior n ote, 144A, 8.125%, 7/15/21 U n ited States 500,000 521,250 c Ceridia n Corp., secured n ote, 144A, 8.875%, 7/15/19 U n ited States 500,000 575,000 se n ior n ote, 144A, 11.00%, 3/15/21 U n ited States 700,000 812,000 Equi n ix I n c., se n ior n ote, 4.875%, 4/01/20 U n ited States 1,500,000 1,462,500 c First Data Corp., se n ior secured bo n d, 144A, 8.25%, 1/15/21 U n ited States 3,000,000 3,112,500 c Sitel LLC/Fi n a n ce Corp., se n ior secured n ote, 144A, 11.00%, 8/01/17 U n ited States 100,000 107,250 Sterli n g I n ter n atio n al I n c., se n ior n ote, 11.00%, 10/01/19 U n ited States 700,000 735,000 West Corp., se n ior n ote, 7.875%, 1/15/19 U n ited States 1,500,000 1,623,750 8,949,250 Technology Hardware & Equipment 0.4% c,d CommScope Holdi n gs I n c., se n ior n ote, 144A, PIK, 6.625%, 6/01/20 U n ited States 500,000 500,000 c CommScope I n c., se n ior n ote, 144A, 8.25%, 1/15/19 U n ited States 1,000,000 1,097,500 1,597,500 Telecommunication Services 5.0% c Digicel Group Ltd., se n ior n ote, 144A, 8.25%, 9/30/20 Bermuda 1,200,000 1,251,000 c Digicel Ltd., se n ior n ote, 144A, 6.00%, 4/15/21 Bermuda 700,000 661,938 c eAccess Ltd., se n ior n ote, 144A, 8.25%, 4/01/18 Japa n 1,200,000 1,326,000 Fro n tier Commu n icatio n s Corp., se n ior n ote, 8.125%, 10/01/18 U n ited States 2,000,000 2,230,000 Semiannual Report | 19 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) I n telsat Jackso n Holdi n gs SA, se n ior n ote, 7.25%, 4/01/19 Luxembourg 2,000,000 $ 2,150,000 10/15/20 Luxembourg 1,000,000 1,072,500 c Nokia Sieme n s Networks Fi n a n ce BV, se n ior n ote, 144A, 7.125%, 4/15/20 Netherla n ds 1,000,000 EUR 1,504,089 c Spri n t Corp., se n ior n ote, 144A, 7.25%, 9/15/21 U n ited States 500,000 506,250 Spri n t Nextel Corp., se n ior n ote, 8.375%, 8/15/17 U n ited States 1,000,000 1,135,000 c 144A, 9.00%, 11/15/18 U n ited States 1,500,000 1,762,500 c 144A, 7.00%, 3/01/20 U n ited States 600,000 648,000 Verizo n Commu n icatio n s I n c., se n ior n ote, 4.50%, 9/15/20 U n ited States 2,000,000 2,130,420 c Wi n d Acquisitio n Fi n a n ce SA, se n ior secured n ote, 144A, 11.75%, 7/15/17 Italy 1,500,000 1,595,625 c,d Wi n d Acquisitio n Holdi n gs Fi n a n ce SA, se n ior secured n ote, 144A, PIK, 12.25%, 7/15/17 Italy 612,263 EUR 801,570 18,774,892 Transportation 0.6% c CEVA Group PLC, se n ior n ote, first lie n , 144A, 4.00%, 5/01/18 U n ited Ki n gdom 400,000 334,000 HDTFS I n c., se n ior n ote, 5.875%, 10/15/20 U n ited States 1,000,000 1,035,000 Hertz Corp., se n ior n ote, 6.75%, 4/15/19 U n ited States 1,000,000 1,062,500 2,431,500 Utilities 1.4% c Calpi n e Corp., se n ior secured n ote, 144A, 7.875%, 7/31/20 U n ited States 538,000 582,385 7.50%, 2/15/21 U n ited States 904,000 965,020 7.875%, 1/15/23 U n ited States 448,000 473,760 c I n terGe n NV, secured bo n d, 144A, 7.00%, 6/30/23 Netherla n ds 1,000,000 1,008,125 c Texas Competitive Electric Holdi n gs Co. LLC/Texas Competitive Electric Holdi n gs Fi n a n ce I n c., se n ior secured n ote, 144A, 11.50%, 10/01/20 U n ited States 3,000,000 2,088,750 5,118,040 Total Corporate Bonds (Cost $186,099,100) 193,698,738 h,i Senior Floating Rate Interests 48.8% Automobiles & Components 1.9% August LuxUK Holdi n g Co., Lux Term B-1 Loa n , 5.00%, 4/27/18 Luxembourg 492,413 495,491 August U.S. Holdi n g Co. I n c., U.S. Term B-1 Loa n , 5.00%, 4/27/18 U n ited States 508,136 511,312 Chrysler Group LLC, Tra n che B Term Loa n , 4.25%, 5/24/17 U n ited States 2,932,500 2,966,986 Federal-Mogul Corp., Tra n che B Term Loa n , 2.098% - 2.118%, 12/27/14 U n ited States 1,983,917 1,953,450 FRAM Group Holdi n gs I n c. (Autoparts Holdi n gs), Seco n d Lie n Term Loa n , 10.50%, 1/29/18 U n ited States 298,246 289,298 UCI I n ter n atio n al I n c., Term Loa n , 5.50%, 7/26/17 U n ited States 1,058,537 1,066,476 7,283,013 20 | Semiannual Report Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value h,i Senior Floating Rate Interests (continued) Capital Goods 3.0% Accudy n e I n dustries LLC (Silver II U.S. Holdi n gs/Hamilto n ), 2013 Specified Refi n a n ci n g Term Loa n , 4.00%, 12/13/19 U n ited States 1,588,000 $ 1,577,583 AWAS Fi n a n ce Luxembourg 2012 SA, Term Loa n , 3.50%, 7/16/18 Luxembourg 703,824 705,584 Gard n er De n ver I n c., I n itial Dollar Term Loa n , 4.25%, 7/30/20 U n ited States 1,200,000 1,190,666 RBS Global I n c. (Rex n ord), Term B Loa n , 4.00%, 8/21/20 U n ited States 2,090,000 2,069,100 Terex Corp., U.S. Term Loa n , 4.50%, 4/28/17 U n ited States 1,491,943 1,508,262 Tomki n s LLC a n d Tomki n s I n c., Term B-2 Loa n , 3.75%, 9/21/16 U n ited States 2,250,306 2,256,637 e Tra n sDigm I n c., Tra n che C Term Loa n , 3.75%, 2/28/20 U n ited States 1,992,475 1,989,486 11,297,318 Commercial & Professional Services 2.9% ADS Waste Holdi n gs I n c., Tra n che B Term Loa n , 4.25%, 10/09/19 U n ited States 3,747,949 3,753,305 ARAMARK Corp., Exte n ded Sy n thetic L/C, 3.529%, 7/26/16 U n ited States 174,490 175,032 Term Loa n B Exte n ded, 3.679% - 3.748%, 7/26/16 U n ited States 2,153,669 2,160,362 U.S. Term D Loa n , 4.00%, 8/22/19 U n ited States 730,000 733,303 I n teractive Data Corp., Term B Loa n , 3.75%, 2/11/18 U n ited States 2,410,262 2,405,743 KAR Auctio n Services I n c. (Adesa), Term Loa n , 3.75%, 5/19/17 U n ited States 1,581,424 1,589,075 10,816,820 Consumer Durables & Apparel 1.0% Visa n t Corp. (Joste n s), New Loa n , 5.25%, 12/22/16 U n ited States 3,658,446 3,561,271 Consumer Services 4.8% 24 Hour Fit n ess Worldwide I n c., New Tra n che B Term Loa n , 5.25%, 4/22/16 U n ited States 1,935,026 1,954,982 Boyd Gami n g Corp., Term B Loa n , 4.00%, 8/14/20 U n ited States 1,000,000 1,000,417 Bright Horizo n s Family Solutio n s LLC, Term B Loa n , 4.00% - 5.25%, 1/30/20 U n ited States 3,838,547 3,846,343 Burger Ki n g Corp., Tra n che B Term Loa n , 3.75%, 9/28/19 U n ited States 1,048,305 1,052,610 Caesars E n tertai n me n t Operati n g Co. I n c., Term Loa n B-4, 9.50%, 10/31/16 U n ited States 2,397,734 2,397,166 Four Seaso n s Holdi n gs I n c., First Lie n Term Loa n , 4.25%, 6/27/20 Ca n ada 670,000 676,700 Seco n d Lie n Term Loa n , 6.25%, 12/27/20 Ca n ada 670,000 686,750 Hilto n Worldwide Fi n a n ce LLC, Term Loa n B-2, 5.25%, 10/25/20 U n ited States 1,500,000 1,500,156 Pi nn acle E n tertai n me n t I n c., Tra n che B-2 Term Loa n , 3.75%, 8/13/20 U n ited States 1,057,350 1,059,993 e Scie n tific Games I n ter n atio n al I n c., I n itial Term Loa n B, 5.50%, 8/28/20 U n ited States 2,000,000 1,986,608 Tropica n a E n tertai n me n t I n c., Loa n s, 7.50%, 3/16/18 U n ited States 1,970,000 1,977,387 18,139,112 Semiannual Report | 21 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value h,i Senior Floating Rate Interests (continued) Diversified Financials 1.5% Asurio n LLC, I n creme n tal Tra n che B-1 Term Loa n , 4.50%, 5/24/19 U n ited States 1,404,162 $ 1,393,255 I n creme n tal Tra n che B-2 Term Loa n s, 3.50%, 7/08/20 U n ited States 428,925 414,583 Tra n s U n io n LLC, 2013 Replaceme n t Term Loa n , 4.25%, 2/10/19 U n ited States 3,838,605 3,864,197 5,672,035 Energy 0.9% Obsidia n Natural Gas Trust, Term Loa n , 7.00%, 11/02/15 U n ited States 755,356 758,188 Pacific Drilli n g SA, Term Loa n , 4.50%, 6/03/18 Luxembourg 608,475 611,974 Samso n I n vestme n t Co., Seco n d Lie n I n itial Term Loa n , 6.00%, 9/25/18 U n ited States 2,000,000 2,007,250 3,377,412 Food & Staples Retailing 1.3% Adva n cePierre Foods I n c., Loa n s, 5.75%, 7/10/17 U n ited States 1,554,300 1,564,356 Seco n d Lie n Term Loa n , 9.50%, 10/10/17 U n ited States 1,040,000 1,060,800 Dole Food Co./Solvest Ltd., Tra n che B Term Loa n , 3.75% - 5.00%, 4/01/20 U n ited States 2,305,778 2,305,299 4,930,455 Food, Beverage & Tobacco 1.9% Del Mo n te Foods Co., I n itial Term Loa n s, 4.00%, 3/08/18 U n ited States 2,510,449 2,508,097 H.J. Hei n z Co., Term B-2 Loa n , 3.50%, 6/05/20 U n ited States 2,697,443 2,711,100 Pi nn acle Foods Fi n a n ce LLC, e Tra n che H Term Loa n , 4.75%, 4/29/20 U n ited States 170,000 169,079 Tra n che G Term Loa n , 3.25%, 4/29/20 U n ited States 1,890,500 1,877,739 7,266,015 Health Care Equipment & Services 4.1% Alere I n c., B Term Loa n , 4.25% - 5.5%, 6/30/17 U n ited States 2,151,675 2,167,813 Arde n t Medical Services I n c., Seco n d Lie n Term Loa n , 11.00%, 1/02/19 U n ited States 650,000 664,625 Term Loa n , 6.75%, 7/02/18 U n ited States 416,850 419,716 e Biomet I n c., Dollar Term B-2 Loa n , 5.75%, 7/25/17 U n ited States 239,400 240,373 Commu n ity Health Systems I n c., New Exte n ded Term Loa n , 3.748% - 3.761%, 1/25/17 U n ited States 1,316,681 1,318,875 DaVita HealthCare Part n ers I n c., Tra n che B-2 Term Loa n , 4.00%, 8/24/19 U n ited States 2,888,175 2,904,060 E n visio n Healthcare Corp. (Emerge n cy Medical), I n itial Term Loa n , 4.00%, 5/25/18 U n ited States 2,081,768 2,082,201 Iasis Healthcare LLC, Term B-2 Loa n , 4.50%, 5/03/18 U n ited States 1,755,853 1,769,022 Ki n etic Co n cepts I n c., Term D-2 Loa n , 4.00%, 11/04/16 U n ited States 1,965,162 1,980,703 U.S. Re n al Care I n c., Tra n che B-1 Term Loa n , 5.25%, 7/03/19 U n ited States 2,000,000 2,006,250 15,553,638 22 | Semiannual Report Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value h,i Senior Floating Rate Interests (continued) Household & Personal Products 0.9% Apex Tool Group LLC, Term Loa n , 4.50%, 2/01/20 U n ited States $ Revlo n Co n sumer Products Corp., Term Loa n B, 4.00%, 11/19/17 U n ited States Spectrum Bra n ds I n c., Tra n che C Term Loa n , 3.50%, 9/04/19 U n ited States Insurance 0.3% CNO Fi n a n cial Group I n c. (fka Co n seco), Tra n che B-2 Term Loa n , 3.75%, 9/28/18 U n ited States Materials 5.7% Axalta Coati n g Systems U.S. Holdi n gs I n c., I n itial Term B Loa n s, 4.75%, 2/01/20 U n ited States Berry Plastics Corp., Term D Loa n , 3.50%, 2/08/20 U n ited States BWAY Holdi n g Co., I n itial Term Loa n , 4.50% - 5.5%, 8/06/17 U n ited States e CeramTec Acquisitio n Corp., I n itial Dollar Term B-2 Loa n , 5.50%, 8/30/20 U n ited States e CeramTec GmbH, Dollar Term B-3 Loa n , 5.50%, 8/30/20 Germa n y g Exopack LLC/Cello-Foil Products I n c., Term B Loa n , 5.00%, 5/31/17 U n ited States e Fae n za Acquisitio n GmbH, I n itial Dollar Term B-1 Loa n , 5.50%, 8/30/20 Germa n y FMG America Fi n a n ce I n c. (Fortescue Metals Group), Loa n s, 5.25%, 10/18/17 U n ited States I n eos U.S. Fi n a n ce LLC, Dollar Term Loa n , 4.00%, 5/04/18 U n ited States MacDermid Holdi n gs LLC, First Lie n Tra n che B Term Loa n , 4.00%, 6/07/20 U n ited States Seco n d Lie n Tra n che B Term Loa n , 7.75%, 12/07/20 U n ited States NewPage Corp., Term Loa n , 7.75%, 12/21/18 U n ited States Oxbow Carbo n LLC, First Lie n Tra n che B Term Loa n , 4.25%, 7/19/19 U n ited States Rey n olds Group Holdi n gs I n c., U.S. Term Loa n , 4.75%, 9/28/18 U n ited States Road I n frastructure I n vestme n t LLC (E nn is Fli n t), First Lie n Term Loa n , 6.25%, 3/30/18 U n ited States Tami n co Global Chemical Corp., Tra n che B-2 Dollar Term Loa n , 4.25%, 2/15/19 U n ited States Tro n ox Pigme n ts (Netherla n ds) BV, Term Loa n , 4.50%, 3/19/20 Netherla n ds U n ivar I n c., Term B Loa n , 5.00%, 6/30/17 U n ited States Media 5.1% Clear Cha nn el Commu n icatio n s I n c., Tra n che B Term Loa n , 3.829%, 1/29/16 U n ited States Tra n che D Term Loa n , 6.929%, 1/30/19 U n ited States Cumulus Media Holdi n gs I n c., Seco n d Lie n Term Loa n , 7.50%, 9/16/19 U n ited States Term Loa n B, 4.50%, 9/16/18 U n ited States Dex Media West LLC, Term Loa n B, 8.00%, 12/30/16 U n ited States Semiannual Report | 23 Franklin Templeton Limited Duration Income Trust Statement of Investments, September 30, 2013 (unaudited) (continued) Country Principal Amount* Value h,i Senior Floating Rate Interests (continued) Media (continued) E n tercom Radio LLC, Term B-1 Loa n , 5.00% - 6.00%, 11/23/18 U n ited States 821,333 $ 826,467 FoxCo Acquisitio n Sub LLC, I n itial Term Loa n , 5.50%, 7/14/17 U n ited States 2,176,660 2,190,717 Gray Televisio n I n c., I n itial Term Loa n , 4.75%, 10/12/19 U n ited States 1,591,420 1,602,859 Natio n al Ci n eMedia LLC, New Term Loa n , 2.93%, 11/26/19 U n ited States 1,150,000 1,144,825 Ni n e E n tertai n me n t Group Pty. Ltd., Term B Loa n , 3.25%, 2/05/20 Australia 1,990,000 1,978,806 R.H. Do nn elley I n c., Term Loa n B, 9.75%, 12/30/16 U n ited States 872,789 644,554 U n ivisio n Commu n icatio n s I n c., C2-2013 New First-Lie n Term Loa n , 4.50%, 3/01/20 U n ited States 626,850 625,381 C3-2013 I n creme n tal Term Loa n , 4.00%, 3/01/20 U n ited States 1,004,950 997,256 Virgi n Media Bristol LLC, B Facility, 3.50%, 6/07/20 U n ited States 3,100,000 3,089,237 WMG Acquisitio n Corp., Tra n che B Term Loa n , 3.75%, 7/01/20 U n ited States 1,036,353 1,032,898 19,367,420 Pharmaceuticals, Biotechnology & Life Sciences 1.7% Aptalis Pharma I n c., Term B-2 Loa n , 6.25%, 2/11/17 U n ited States 985,000 986,847 Par Pharmaceutical Cos. I n c., Term B-1 Loa n , 4.25%, 9/30/19 U n ited States 1,600,320 1,596,986 Pharmaceutical Product Developme n t LLC, Term Loa n , 4.25%, 12/05/18 U n ited States 2,073,233 2,082,735 Valea n t Pharmaceuticals I n ter n atio n al I n c., Series D-2 Tra n che B Term Loa n , 3.75%, 2/13/19 Ca n ada 1,881,410 1,884,232 6,550,800 Retailing 3.9% Academy Ltd., I n itial Term Loa n s, 4.50%, 8/03/18 U n ited States 1,012,052 1,018,288 America n Builders & Co n tractors Supply Co. I n c., Term B Loa n s, 3.50%, 4/16/20 U n ited States 1,070,000 1,064,115 BJ’s Wholesale Club I n c., 2013 Replaceme n t Loa n s, 4.25%, 9/26/19 U n ited States 2,201,836 2,204,584 Evergree n AcqCo. 1 LP (Savers), Term Loa n , 5.00%, 7/09/19 U n ited States 2,970,000 2,981,137 Jo
